DETAILED ACTION
	Claim 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
Examiner. 20 	

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.



14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 14 recites the limitation "the determining of the locality" in the first limitation. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 14, Applicant recites in lines 6-7 of the claim a "map data received from the first memory module in a meta data write operation does not have the locality". Claim is rejected for being indefinite because the claim is unclear.
 Based on broadest reasonable interpretation, is not clear how the locality does not exist in the meta data write operation. Examiner is not sure whether the bit which determine the locality is removed from the data or the system is not consider the locality in the determination of whether to cache the data or not. To further prosecution, Examiner interprets the limitation as “in the meta data write operation the second memory does not cache the data”  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale and motivation supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 8, 9-10, 15, 16, 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over SHIROTA (US PG. PUB. 2017 /0228155), hereinafter SHIROTA, in view of Murphy (US PG. PUB. 2019/0377679), hereinafter Murphy.

Regarding claim 1
SHIROTA discloses 
A controller which controls a nonvolatile memory device, the controller comprising: (Figure 9, controller 60, Internal memory 70; wherein the “the internal memory” equivalent to the claimed “nonvolatile memory device”) 
a first memory module configured to store a plurality of pieces of map data read from the nonvolatile memory device; (Figure 9, Second Memory 30; [0022], “The second memory is configured to store the first data, the second memory having an access latency of reading and writing of data higher than that of the first memory.” wherein the “second memory” is equivalent to the claimed “first memory”); [0027], “The data transfer for the swap processing can be performed at a high speed by using, as the swap device, a large-capacity, high-speed nonvolatile memory (hereinafter, called "NVM")”)  
and a second memory module…received from the first memory module. (Figure 9, First Memory 20; Figure 11, TRANSFER TARGET PAGE TO FIRST MEMORY, AND LEAVE COPY PAGE IN SECOND MEMORY S202;  [0035], “The transfer from the first memory 20 to the second memory 30… may be performed in any order and at any timing”)  

…configured to cache map data having locality among map data…
Murphy teaches 
…configured to cache map data having locality among map data… (Figure 5, Store Target Data Block in Processor Cache Based on Temporal Data Access Information Associated with Other Data, wherein the “Temporal data” is equivalent to the claimed “locality”; [0096], “a memory controller 26 may predict when data blocks 29 will subsequently be targeted based on at least in part on corresponding spatio-temporal data access information 84 and adjust data storage in the caches accordingly”, wherein the “spatio-temporal” is equivalent to the claimed “locality”))
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Murphy in the invention of SHIROTA, for improving processing efficiency. This is done by utilizing the cashing based on the locality in Murphy in the invention of SHIROTA to enable the processing circuitry to perform the operation based on the target data block. 

Regarding claim 2
SHIROTA discloses 
wherein the first memory module transmits,…the target map data to the second memory module, and wherein the second memory module... (Figure 9, First Memory 20, Second Memory 30; Figure 11, TRANSFER TARGET PAGE TO FIRST MEMORY, AND LEAVE COPY PAGE IN SECOND MEMORY S202;  [0035], “The transfer from the first memory 20 to the second memory 30… may be performed in any order and at any timing”)  
SHIROTA failed to discloses

…determines whether the target map data has the locality and caches the target map data having the locality
Murphy teaches 
…in a cache miss that target map data is not cached in the second memory module,…determines whether the target map data has the locality and caches the target map data having the locality (Figure 5, Processor Cache Miss 50, Request Target Data Block from Memory Sub-System 56, Store Target Data Block in Processor Cache Based on Temporal Data Access Information Associated with Other Data 60; wherein the “cache miss” is equivalent to the claimed “is not cached”; [0072]) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Murphy in the invention of SHIROTA, for improving processing efficiency. This is done by utilizing the cashing based on the locality in Murphy in the invention of SHIROTA to enable the processing circuitry to perform the operation based on the target data block.

Regarding claim 3
SHIROTA failed to discloses
wherein the second memory module determines the target map data to have the locality when the target map data has at least one of temporal locality and spatial locality.
Murphy teaches
wherein the second memory module determines the target map data to have the locality when the target map data has at least one of temporal locality and spatial locality. (Figure 8, Spatio-Temporal Data Access Information 84A, wherein the “Spatio” is equivalent to the claimed “spatial” and wherein the “Temporal” is equivalent to the claimed “temporal”; [0097])


Regarding claim 8
SHIROTA failed to discloses 
wherein the first memory module is a dynamic random access memory (DRAM) module and the second memory module is a static random access memory (SRAM) module.
Murphy teaches 
wherein the first memory module is a dynamic random access memory (DRAM) module and the second memory module is a static random access memory (SRAM) module. ([]0046], “the memory sub-system 14 may include one or more dynamic random-access memory (DRAM) devices, one or more static random-access memory (SRAM) devices,” ) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Murphy in the invention of SHIROTA, for improving processing efficiency. This is done by utilizing the cashing based on the locality in Murphy in the invention of SHIROTA to enable the processing circuitry to perform the operation based on the target data block.

Claim 15 is substantially the same as Claim 8 and is therefore rejected under the same rationale and motivation as above.


SHIROTA discloses 
transmitting target map data among a plurality of pieces of map data stored in a first memory module to a second memory module; (Figure 9, controller 60, Internal memory 70; wherein the “the internal memory” equivalent to the claimed “nonvolatile memory device”; Figure 9, Second Memory 30; [0022], “The second memory is configured to store the first data, the second memory having an access latency of reading and writing of data higher than that of the first memory.” wherein the “second memory” is equivalent to the claimed “first memory”); [0027], “The data transfer for the swap processing can be performed at a high speed by using, as the swap device, a large-capacity, high-speed nonvolatile memory (hereinafter, called "NVM"),”)  
SHIROTA discloses the first page with high access locality and the second page with law access locality but failed to explicitly discloses 
determining whether the target map data has locality; and caching the target map data in the second memory module when the target map data is determined to have the locality.
Murphy teaches 
determining whether the target map data has locality; and caching the target map data in the second memory module when the target map data is determined to have the locality. (Figure 5, Store Target Data Block in Processor Cache Based on Temporal Data Access Information Associated with Other Data, wherein the “Temporal data” is equivalent to the claimed “locality”; [0096], “a memory controller 26 may predict when data blocks 29 will subsequently be targeted based on at least in part on corresponding spatio-temporal data access information 84 and adjust data storage in the caches accordingly”, wherein the “spatio-temporal” is equivalent to the claimed “locality”))
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Murphy in the invention of SHIROTA, for 

Regarding claim 10
SHIROTA failed to discloses
wherein the determining includes determining that the target map data has the locality when the target map data has any one of temporal locality and spatial locality.
Murphy teaches
wherein the determining includes determining that the target map data has the locality when the target map data has any one of temporal locality and spatial locality. (Figure 8, Spatio-Temporal Data Access Information 84A, wherein the “Spatio” is equivalent to the claimed “spatial” and wherein the “Temporal” is equivalent to the claimed “temporal”; [0097])
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Murphy in the invention of SHIROTA, for improving processing efficiency. This is done by utilizing the cashing based on the locality in Murphy in the invention of SHIROTA to enable the processing circuitry to perform the operation based on the target data block. 

Regarding claim 16
SHIROTA discloses 
a nonvolatile memory device; and is a controller configured to control the nonvolatile memory device, (Figure 9, controller 60, Internal memory 70; wherein the “the internal memory” equivalent to the claimed “nonvolatile memory device”) 
 (Figure 9, controller 60, Internal memory 70; wherein the “the internal memory” equivalent to the claimed “nonvolatile memory device”; Figure 9, Second Memory 30; [0022], “The second memory is configured to store the first data, the second memory having an access latency of reading and writing of data higher than that of the first memory.” wherein the “second memory” is equivalent to the claimed “first memory”); [0027], “The data transfer for the swap processing can be performed at a high speed by using, as the swap device, a large-capacity, high-speed nonvolatile memory (hereinafter, called "NVM"),”; Figure 11, READ DATA FROM FIRST MEMORY, AND RETURN DATA TO EXTERNAL DEVICE, S206; [0022])  
a first memory module configured to store the plurality of pieces of map data read from the nonvolatile memory device; (Figure 9, Second Memory 30; [0022], “The second memory is configured to store the first data, the second memory having an access latency of reading and writing of data higher than that of the first memory.” wherein the “second memory” is equivalent to the claimed “first memory”); [0027], “The data transfer for the swap processing can be performed at a high speed by using, as the swap device, a large-capacity, high-speed nonvolatile memory (hereinafter, called "NVM"),”)  
and a second memory module… received from the first memory module. (Figure 9, First Memory 20; Figure 11, TRANSFER TARGET PAGE TO FIRST MEMORY, AND LEAVE COPY PAGE IN SECOND MEMORY S202;  [0035], “The transfer from the first memory 20 to the second memory 30… may be performed in any order and at any timing”)  
SHIROTA discloses the first page with high access locality and the second page with law access locality but failed to explicitly discloses 
… configured to cache map data having locality among map data…

… configured to cache map data having locality among map data… (Figure 5, Store Target Data Block in Processor Cache Based on Temporal Data Access Information Associated with Other Data, wherein the “Temporal data” is equivalent to the claimed “locality”; [0096], “a memory controller 26 may predict when data blocks 29 will subsequently be targeted based on at least in part on corresponding spatio-temporal data access information 84 and adjust data storage in the caches accordingly”, wherein the “spatio-temporal” is equivalent to the claimed “locality”))
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Murphy in the invention of SHIROTA, for improving processing efficiency. This is done by utilizing the cashing based on the locality in Murphy in the invention of SHIROTA to enable the processing circuitry to perform the operation based on the target data block. 

Regarding claim 17
SHIROTA discloses 
An operating method of a memory system which includes a nonvolatile memory device and a controller configured to control the nonvolatile memory device, the method comprising: (Figure 9, controller 60, Internal memory 70; wherein the “the internal memory” equivalent to the claimed “nonvolatile memory device”) 
storing a plurality of pieces of map data read from the nonvolatile memory device in a first memory module included in the controller; (Figure 9, Second Memory 30; [0022], “The second memory is configured to store the first data, the second memory having an access latency of reading and writing of data higher than that of the first memory.” wherein the “second memory” is equivalent to the claimed “first memory”); [0027], “The data transfer for the swap processing can be performed at a high speed by using, as the swap device, a large-capacity, high-speed nonvolatile memory (hereinafter, called "NVM"),”)  
transmitting target map data among the plurality of pieces of map data stored in the first memory module to a second memory module included in the controller; (Figure 9, First Memory 20, Second Memory 30; Figure 11, TRANSFER TARGET PAGE TO FIRST MEMORY, AND LEAVE COPY PAGE IN SECOND MEMORY S202;  [0035], “The transfer from the first memory 20 to the second memory 30… may be performed in any order and at any timing”; Figure 9, controller 60, Internal memory 70; wherein the “the internal memory” equivalent to the claimed “nonvolatile memory device”)
…in the second memory module… (Figure 9, First Memory 20; Figure 11, TRANSFER TARGET PAGE TO FIRST MEMORY, AND LEAVE COPY PAGE IN SECOND MEMORY S202;  [0035], “The transfer from the first memory 20 to the second memory 30… may be performed in any order and at any timing”)  
SHIROTA discloses the first page with high access locality and the second page with law access locality but failed to explicitly discloses 
determining whether the target map data has locality; and caching the target map data …when the target map data is determined to have the locality
Murphy teaches 
determining whether the target map data has locality; and caching the target map data …when the target map data is determined to have the locality  (Figure 5, Store Target Data Block in Processor Cache Based on Temporal Data Access Information Associated with Other Data, wherein the “Temporal data” is equivalent to the claimed “locality”; [0096], “a memory controller 26 may predict when data blocks 29 will subsequently be targeted based on at least in part on corresponding spatio-temporal data access information 84 and adjust data storage in the caches accordingly”, wherein the “spatio-temporal” is equivalent to the claimed “locality”)


Regarding claim 18
SHIROTA discloses 
An operating method of a controller for controlling a memory device storing plural pieces of map data, the operating method comprising: (Figure 9, controller 60, Internal memory 70; wherein the “the internal memory” equivalent to the claimed “nonvolatile memory device”) 
caching the map data into a first memory; (Figure 1, Memory cache(s) 24; [0097], “storing the target data block into the memory cache (process block 108),”, wherein the “storing...into the memory cache” is equivalent to the claimed “caching”; Figure 9, Second Memory 30; [0022], “The second memory is configured to store the first data, the second memory having an access latency of reading and writing of data higher than that of the first memory.” wherein the “second memory” is equivalent to the claimed “first memory”); [0027], “The data transfer for the swap processing can be performed at a high speed by using, as the swap device, a large-capacity, high-speed nonvolatile memory (hereinafter, called "NVM"),”)
… into a second memory, … the first memory; (Figure 9, First Memory 20, Second Memory 30; Figure 11, TRANSFER TARGET PAGE TO FIRST MEMORY, AND LEAVE COPY PAGE IN SECOND MEMORY S202;  [0035], “The transfer from the first memory 20 to the second memory 30… may be performed in any order and at any timing”; Figure 9, controller 60, Internal memory 70; Figure 9, First Memory 20; Figure 11, TRANSFER TARGET PAGE TO FIRST MEMORY, AND LEAVE COPY PAGE IN SECOND MEMORY S202;  )
SHIROTA discloses the first page with high access locality and the second page with law access locality but failed to explicitly discloses 
caching the map data into …caching, …, one or more pieces from the map data cached…; 
…accessing the memory device by referring to the map data cached in the second memory; and accessing the memory device by referring to the map data cached in the first memory upon a cache-miss of the second memory, wherein the one or more pieces cached into the second memory have locality.
Murphy teaches 
caching the map data into …caching, …, one or more pieces from the map data cached…;
accessing the memory device by referring to the map data cached in the second memory; and accessing the memory device by referring to the map data cached in the first memory upon a cache-miss of the second memory, wherein the one or more pieces cached into the second memory have locality. (Figure 5, Store Target Data Block in Processor Cache Based on Temporal Data Access Information Associated with Other Data, wherein the “Temporal data” is equivalent to the claimed “locality”; [0096], “a memory controller 26 may predict when data blocks 29 will subsequently be targeted based on at least in part on corresponding spatio-temporal data access information 84 and adjust data storage in the caches accordingly”, wherein the “spatio-temporal” is equivalent to the claimed “locality”; Figure 11, [0114-0115], “When the target data block results in a memory-side cache miss, the process 116 includes determining whether caching of the activated row is complete (decision block 124), determining whether the target data block results in a memory-side cache when caching of the activated row is complete ( decision block 126),”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Murphy in the invention of SHIROTA, for . 

Claims 5-6 and 12-13 rejected under 35 U.S.C. 103 as being unpatentable over SHIROTA in view of Murphy and further in view of Suzuki (US PG. PUB. 2016/0274820 A1), hereinafter, Suzuki.

Regarding claim 5
SHIROTA failed to disclose
further comprising a processor configured to transmit a signal, which requests the target map data for performing a read request, to the second memory module when the read request is received from a host wherein the second memory module determines whether the target map data has the locality based on information about whether the target map data has the locality, the information being included in the signal.
Murphy teaches 
 wherein the second memory module determines whether the target map data has the locality based on information about whether the target map data has the locality, the information being included in the signal. (Figure 5, Processor Cache Miss 50, Request Target Data Block from Memory Sub-System 56, Store Target Data Block in Processor Cache Based on Temporal Data Access Information Associated with Other Data 60; wherein the “cache miss” is equivalent to the claimed “is not cached”; [0072]) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Murphy in the invention of SHIROTA, for improving processing efficiency. This is done by utilizing the cashing based on the locality in Murphy in 
SHIROTA in view of Murphy discloses an activation signal but failed to explicitly discloses  
further comprising a processor configured to transmit a signal, which requests the target map data for performing a read request, to the second memory module when the read request is received from a host…
Suzuki teaches 
further comprising a processor configured to transmit a signal, which requests the target map data for performing a read request, to the second memory module when the read request is received from a host… ([0031], “In a protocol that transfers a read request and a write request on different signal lines, such as the advanced extensible interface (AXI) standard, for example, the temporal order of the read request and the write request output from the same master device” wherein the “master device” is equivalent to the claimed “host”))
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Suzuki in the invention of SHIROTA in view of Murphy, for improving processing efficiency. This is done by utilizing the signal in Suzuki in the invention of SHIROTA in view of Murphy,to maintain the temporal order of the read request and the write request.

Regarding claim 6 
SHIROTA in view of Murphy failed to discloses 
wherein the signal is an advanced extensible interface (AXI) user signal.
Suzuki teaches
([0031], “In a protocol that transfers a read request and a write request on different signal lines, such as the advanced extensible interface (AXI) standard, for example, the temporal order of the read request and the write request output from the same master device” wherein the “master device” is equivalent to the claimed “host”))
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Suzuki in the invention of SHIROTA in view of Murphy, for improving processing efficiency. This is done by utilizing the signal in Suzuki in the invention of SHIROTA in view of Murphy, to maintain the temporal order of the read request and the write request.

Regarding claim 12
SHIROTA failed to disclose
further comprising a processor of the controller transmitting a signal, which requests the target map data for performing a read request, to the second memory module when the read request is received from a host, wherein whether the target map data has the locality is determined based on information about whether the target map data has the locality, the information being included in the signal.
Murphy teaches 
wherein whether the target map data has the locality is determined based on information about whether the target map data has the locality,… (Figure 5, Processor Cache Miss 50, Request Target Data Block from Memory Sub-System 56, Store Target Data Block in Processor Cache Based on Temporal Data Access Information Associated with Other Data 60; wherein the “cache miss” is equivalent to the claimed “is not cached”; [0072]) 

SHIROTA in view of Murphy discloses a n activation signal but failed to explicitly discloses  
further comprising a processor of the controller transmitting a signal, which requests the target map data for performing a read request, to the second memory module when the read request is received from a host… the information being included in the signal.
Suzuki teaches 
further comprising a processor of the controller transmitting a signal, which requests the target map data for performing a read request, to the second memory module when the read request is received from a host… the information being included in the signal. ([0031], “In a protocol that transfers a read request and a write request on different signal lines, such as the advanced extensible interface (AXI) standard, for example, the temporal order of the read request and the write request output from the same master device” wherein the “master device” is equivalent to the claimed “host”))
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Suzuki in the invention of SHIROTA in view of Murphy, for improving processing efficiency. This is done by utilizing the signal in Suzuki in the invention of SHIROTA in view of Murphy, to maintain the temporal order of the read request and the write request.

Claim 13 is substantially the same as Claim 6 and is therefore rejected under the same rationale and motivation as above.

Claims 4 and 11 rejected under 35 U.S.C. 103 as being unpatentable over SHIROTA in view of Murphy and further in view of HIJAZ (US PG. PUB.   A1), hereinafter, HIJAZ.

Regarding claim 4
SHIROTA failed to explicitly discloses 
wherein the second memory module determines whether the target map data has the locality based on a bit indicating whether the target map data has the locality, the bit being included in the target map data.
HIJAZ teaches 
wherein the second memory module determines whether the target map data has the locality based on a bit indicating whether the target map data has the locality, the bit being included in the target map data ([0066], “The indication of the locality of the targeted cache line may include a signal accompanying the cache access request and/or a flag set in a portion of the cache access request, such as a designated bit set in a metadata of the cache access request, indicating high locality and/or not high locality for the targeted cache line.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of HIJAZ in the invention of SHIROTA in view of Murphy, for improving processing efficiency. This is done by utilizing bit indicating whether the target map data has the locality in HIJAZ in the invention of SHIROTA in view of Murphy, to determining that the cache access request indicates that the first cache line has high locality. 

Regarding claim 11
SHIROTA failed to explicitly discloses 

HIJAZ teaches 
wherein the target map data includes a bit indicating whether the target map data has the locality, and wherein whether the target map data has the locality is determined based on the bit. ([0066], “The indication of the locality of the targeted cache line may include a signal accompanying the cache access request and/or a flag set in a portion of the cache access request, such as a designated bit set in a metadata of the cache access request, indicating high locality and/or not high locality for the targeted cache line.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of HIJAZ in the invention of SHIROTA in view of Murphy, for improving processing efficiency. This is done by utilizing bit indicating whether the target map data has the locality in HIJAZ in the invention of SHIROTA in view of Murphy, to determining that the cache access request indicates that the first cache line has high locality. 

Claims 7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over SHIROTA in view of Murphy and further in view of Degenaro (US 6725333 B1), hereinafter, Degenaro.

Regarding claim 7
SHIROTA in view of Murphy discloses first and second memory and the transfer from/to the memories but failed to explicitly discloses
wherein the second memory module does not cache the map data received from the first memory module in a meta data write operation.
Degenaro teaches 
(Figure 6, step 602, step 603; [Column 14], 34-48, “If it is determined that the likelihood of change exceeds the threshold (affirmative determination in step 602), the system may be in favor of not caching one or more uncached entities and/or be in favor of invalidating or updating one or more cached entities (step 603). On the other hand,…”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Degenaro in the invention of SHIROTA in view of Murphy, for improving processing efficiency. This is done by utilizing not caching in Degenaro in the invention of SHIROTA in view of Murphy, to invalidate dependent cached queries.

Regarding claim 14
SHIROTA in view of Murphy discloses first and second memory and the transfer from/to the memories but failed to explicitly discloses
wherein the determining of the 5 locality includes determining that map data received from the first memory module in a meta data write operation does not have the locality.
Degenaro teaches 
wherein the determining of the 5 locality includes determining that map data received from the first memory module in a meta data write operation does not have the locality. (Figure 6, step 602, step 603; [Column 14], 34-48, “If it is determined that the likelihood of change exceeds the threshold (affirmative determination in step 602), the system may be in favor of not caching one or more uncached entities and/or be in favor of invalidating or updating one or more cached entities (step 603). On the other hand,…”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Degenaro in the invention of SHIROTA in 


Relevant Prior Art
Yang (US  20150010143), (Figure 5, is delta smaller than a threshold, store delta in cache, update meta data mapping 510, store the black as an independent block, wherein when the delta is smaller than threshold the delta stored in the cache,  and if delta larger than the threshold,  instead of storing delta in cache which is equivalent to the claimed “cache” the opposite happen in this case “not cache” storing the delta in the nonvolatile memory or the SSD; [0089]; [0077], “SSD can refer to any solid state disks such as NAND gate flash memory, …or any nonvolatile solid state memory”;  [0400], “If the popularity exceeds a predetermined threshold, the independent block may become a reference candidate… During the scan process, in some embodiments RAM cache can be used as temporary storage. For example, the RAM can store intermediate data until blocks are classified and stored in their respective data area in the nonvolatile data array.” )

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545. The examiner can normally be reached on 730 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A./               Examiner, Art Unit 2181    

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181